Citation Nr: 0318879	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  95-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to restoration of a 100 percent evaluation for 
schizophrenia from April 1, 1992.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.  He served in Vietnam and he was awarded the Combat 
Action Ribbon.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 special neuropsychiatric rating 
decision of the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Pursuant to the 
Stipulation and Order, as amended, in the October 1993 
settlement agreement of a class action case entitled Fernando 
Giusti Bravo, et al., v. United States Department of Veterans 
Affairs, Civ. No. 87-0590 (D.P.R.)(CCC), the RO re-evaluated 
the propriety of restoration of a 100 percent evaluation for 
the veteran's service-connected schizophrenia, with 
consideration of evidence of record from January 1982 to the 
date of the decision.  That special rating decision assigned 
a disability evaluation of 100 percent from May 11, 1980, an 
evaluation of 70 percent from May 1, 1982, an evaluation of 
100 percent from August 10, 1982, an evaluation of 70 percent 
from October 1, 1982, an evaluation of 50 percent from 
November 1, 1984, an evaluation of 100 percent from March 5, 
1989, and an evaluation of 50 percent from April 1, 1989.

Thereafter, a June 1995 hearing officer decision restored a 
100 percent disability evaluation from April 1, 1982, and 
confirmed and continued a 50 percent evaluation from April 1, 
1992.  The Board remanded this matter in February 1998.  The 
issue on appeal, therefore, is entitlement to restoration of 
a 100 percent evaluation for schizophrenia from April 1, 
1992.  


FINDING OF FACT

The evidence demonstrates that there has been material 
improvement in the veteran's service connected schizophrenia 
under the ordinary conditions of life.  


CONCLUSION OF LAW

Restoration of a 100 percent schedular evaluation for 
schizophrenia from April 1, 1992 is denied.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 3.343, Part 4, § 4.130, 
Diagnostic Code 9203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The May 2002 RO letter as well as the August 2002 
Supplemental Statement of the Case informed the veteran of 
the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded a VA 
examination in June 2002.  See 38 U.S.C.A § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

I.  Protected Evaluations 

Review of the record reveals that service connection for 
anxiety reaction was granted and assigned a 50 percent 
evaluation in a May 1970 rating decision, effective January 
1, 1970.  In a September 1980 rating decision the evaluation 
was increased to 100 percent.  

Pursuant to the Stipulation and Order, as amended, in the 
October 1993 settlement agreement of a class action case 
entitled Fernando Giusti Bravo, et al., v. United States 
Department of Veterans Affairs, Civ. No. 87-0590 
(D.P.R.)(CCC), the RO re-evaluated the propriety of 
restoration of a 100 percent evaluation for the veteran's 
service-connected schizophrenia, with consideration of 
evidence of record from January 1982 to the date of the 
decision.  That special rating decision assigned a disability 
evaluation of 100 percent from May 11, 1980, an evaluation of 
70 percent from May 1, 1982, an evaluation of 100 percent 
from August 10, 1982, an evaluation of 70 percent from 
October 1, 1982, an evaluation of 50 percent from November 1, 
1984, an evaluation of 100 percent from March 5, 1989, and an 
evaluation of 50 percent from April 1, 1989.

In an August 1995 Hearing Officer decision the RO restored 
the 100 percent evaluation from April 1, 1982 and confirmed 
and continued the 50 percent evaluation from April 1, 1992.  

A disability which has been continuously rated at any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 U.S.C.A. 
§ 110 (West 1991); 38 C.F.R. § 3.951(b) (2002).  After a 
review of the procedural history of this case, the Board 
finds that the reduction was proper as the veteran's 100 
percent disability evaluation was in effect less than 20 
years.  Under the governing regulation, the 20-year period 
will be computed from the effective date of the evaluation to 
the effective date of the reduction of the evaluation.  38 
C.F.R. § 3.951(b) (2002).  

The Board observes that the veteran's 100 percent evaluation, 
save periods of temporary total evaluation, has been in 
effect since May 11, 1980.  Thus, it was in effect for 11 
years 11 months prior to the rating reduction effective April 
1, 1992.  Therefore, the Board finds that the 100 percent 
evaluation was not protected under the provisions of 38 
C.F.R. § 3.951(b).  

II.  Restoration of the 100 Percent Evaluation 

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
scheduler criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125- 4.130 (1999)).  See 61 
Fed. Reg. 52695-52702 (1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under the provisions of Diagnostic Code 9203, which were in 
effect prior to November 7, 1996, a 50 percent rating is 
assigned for paranoid type schizophrenia, which is productive 
of considerable impairment of social and industrial 
adaptability.  A 70 percent rating is assigned for 
symptomatology, which is less than that required for a 100 
percent evaluation, but which nevertheless produces severe 
impairment of social and industrial adaptability.  A 100 
rating requires active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Code 9203 (1996).

Effective November 7, 1996, mental disorders, such as 
schizophrenia, are now assigned disability ratings based on a 
General Rating Formula for Mental Disorders described at 38 
C.F.R. Part 4, § 4.130 (2002).  That formula provides that 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9203 (2002).

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction [] will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated. [] Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2002).  

38 C.F.R. § 3.344(b) provides that "[i]f doubt remains [] the 
rating agency will continue the rating in effect."  

However, 38 C.F.R. § 3.344(c) (2002) provides that "[t]he 
provisions of paragraphs (a) and (b) of this section apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities, 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating."  

Nevertheless, total disability ratings, when warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical, or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).  38 C.F.R. § 3.343(a) (2002).  

The pertinent evidence in this case shows that in June 1992 
and October1992 the veteran had a partial remission of 
symptoms.  The fee based psychiatric treatment records show 
that the veteran continued to work and was productive in July 
1992.  In October1992 the veteran was still working on his 
art, he was working with a man who might be able to help him 
and he continued with his drawing.  He arrived at the 
appointment alone and was coherent and logical.  The veteran 
talked about his art.  In January 1993 the veteran was 
somewhat optimistic about his art.  He slept normally and 
spent his time with his art.  The veteran came alone and 
appeared relaxed.  In February 1993 the veteran was still 
working but was thinking about owning his own business.  The 
veteran seemed tense and apprehensive in June 1993.  He said 
that he slept well and that at times he had problems 
sleeping.  He still worked and enjoyed his work.  The veteran 
came alone and was worried.  In July 1993 the veteran 
appeared restless and he was worried but he managed to solve 
his problems.  The veteran was still restless in September 
1993.  Occasionally he was very startled.  He had a lot of 
tension because his wife was an emotional patient.  In April 
1994 the veteran came alone and looked relaxed.  In July 1994 
the veteran continued to have anxious moments.  In August 
1994 the veteran continued having unstable moments.  

At the June 2002 VA examination the veteran was adequately 
dressed and groomed.  He was alert, oriented times three.  
His mood was anxious.  The veteran exhibited some oddness of 
behavior.  His affect was constricted.  The veteran's 
attention was good.  His concentration was good.  The 
veteran's memory was good.  His speech was clear and 
coherent.  The veteran was not hallucinating.  He was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  The diagnosis was 
schizophrenia, residual type with a Global Assessment of 
Functioning (GAF) score of 80.  

GAF scores are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 44-47 (4th Ed. 1994) (DSM-IV).  A GAF score of 71 
to 80 indicates that if some symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social or occupational 
functioning.  Severe impairment of social and industrial 
adaptability, as required for a 70 percent evaluation under 
the old criteria, was not shown.  

The fee based psychiatric treatment records nor the report of 
June 2002 VA psychiatric examination disclosed any findings 
of suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships, such as to warrant 
assignment of a 70 percent evaluation under the new criteria.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the veteran's service connected 
schizophrenia was not manifested by symptomatology sufficient 
to warrant a rating in excess of 50 percent from April 1, 
1992.  Accordingly, the evidence of record reflects that 
there has been a material improvement in severity of the 
veteran's schizophrenia under the ordinary conditions of 
life.  Thus, reduction to a 50 percent schedular rating was 
appropriate and restoration of a 100 percent is not 
warranted.

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of 38 
C.F.R. § 3.321(b)(1) (2002) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service connected disability presents such 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R.  § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9, 
158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board concludes that the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, but is against the claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App.  49 
(1990).  


ORDER

Restoration of a 100 percent schedular rating for 
schizophrenia, evaluated as 50 percent disabling from April 
1, 1992, is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

